UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: July 30, 2014 (Date of earliest event reported) Data I/O Corporation (Exact name of registrant as specified in its charter) Commission File Number: 0-10394 Washington 91-0864123 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 6464 185th Ave. N.E., Suite 101 Redmond, WA 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items reported in this filing: Item 2.02 Results of Operation and Financial Condition Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Item 9.01 Financial Statements and Exhibits Item 2.02 Results of Operation and Financial Condition A press release announcing second quarter of 2014 results was made July 31, 2014 and a copy of the release is being furnished as Exhibit 99.0 in this current report. Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On July 30, 2014, the Board of Directors approvedthe extension of the term of the Executive Agreements with our executive officersAnthony Ambrose, Rajeev Gulati, and Joel Hatlen for three years from July 30, 2014. The form of Executive Agreement was changed to provide for automatic extension of the term oneach anniversary date to three years from that date unless Data I/O provides at least 60 days notice to the executive that the term will not be extended. The Board of Directors approved entering into a letter agreement with Joel Hatlen stating his severance arrangement if his employment is terminated without cause and unrelated to a change in control, as calculated under the Data I/O Corporation severance pay program and disclosed in the 2014 proxy statement,will continue to be$134,351, even if the Data I/O severance pay program is changed. The purpose of this letter agreement is to make Mr Hatlen's severance arrangement similar to other officer's arrangements. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 99.0 Press Release: Data I/O Reports Second Quarter 2014 Results SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Data I/O Corporation July 31, 2014 By: /s/ Joel S. Hatlen Joel S. Hatlen Vice President
